Title: To George Washington from Silvanus Seely, 3 September 1781
From: Seely, Silvanus
To: Washington, George


                  
                     Sir
                     Conecticut Farmes 3d Septr 1781
                  
                  By a Private information from New York I have the following Particulars. 
                  that Admorel graves Saild from sandy Hook on the night of the 31st of last with two 90 seaventeen 74 two 60 two 50 & four 40 gun Ships and eight frigats—that an Imbarcation is Imediately to take Place to the amount of three Thousand Men and that on the 2d Inst. the Transports lay in the narrows ready to take them on board—that two Regt had crossed from New york to Long Iseland to go on board one of which was granadeers.  I have been trying to git the Names of the Ships that saild and what Regts are to imbark but have not accomplished it.  I have the Honour to be your Excellencys Most Obedt &c.
                  
                     Silvs Seely Coll Comdr 3 Months Militia
                  
               V.B. I am not certain but the 40 gun Ships mentioned above ware included in the number of frigates above mentioned.